PER CURIAM:
Jerome Julius Brown, Sr. appeals the district court’s order dismissing his civil complaint. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. See Brown v. Brown Cnty. Circuit Court, No. 1:13-cv-01277-ELH, 2013 WL 1870770 (D.Md. filed May 1, 2013; entered May 2, 2013). We grant *259Brown leave to proceed in forma pauperis. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.